DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the amendment is not presented on a separate sheet.  Here, 37 CFR 1.52(b) states that an abstract “must commence on a separate sheet”.  Similarly, amendments to an abstract should be presented on a separate sheet as this facilitates proper indexing of documents in an electronic filing system of the USPTO, and failure to present the abstract on a separate sheet may cause a problem at the time of issuance.  See MPEP §608.01(b).
In the Abstract, “from the audio signal cognitively comparing” appears that is should be “from the audio signal, cognitively comparing” or “from the audio signal by cognitively comparing”.  Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5, 12 to 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al. (U.S. Patent Publication 2018/0218293) in view of Allen et al. (U.S. Patent Publication 2016/0342900).
Concerning independent claims 1, 12, and 18, Schlesinger et al. discloses a method, apparatus, and computer program product for macrotask execution, comprising:
“detecting, using a processor, verbal content in an audio signal” – user 110 issues digital assistant device 220 a macrotask request 112 for assistance in planning a trip (¶[0029]: Figure 2); input recognition block 526 may convert signals received at block 522 from user 110 into input signals to be provided to macrotask module 530; input recognition block 526 may include a speech recognition module (¶[0042]: Figure 5); a signal to initiate a microtask is received, where the initiation signal may include reception of a user microtask query from any input modality recognized by device 501, e.g., a segment of speech corresponding to user statement 112 (¶[0057]: Figure 6: Step 610); computing device 1300 includes a processor 1310 and a memory 1320 (“using a processor”) (¶[0091]: Figure 13);
“determining, using the processor, that the verbal content includes a voice command associated with a task by correlating the verbal content with voice command data stored in memory” – user 110 expresses a desire to plan a trip to Paris with a request of ‘I’d like to go to Paris this summer’ (¶[0025]: Figure 1); broadly, a spoken request of ‘I’d like to go to Paris this summer’ is “a voice command” to begin planning a trip by device 120; query block 534 formulates an appropriate query based on the macrotask request, and communicates with macrotask repository (“voice command data stored in memory”) to determine whether the requested macrotask is supported by task processing system 500 (“determining . . . that the verbal content includes a voice command associated with a task”); macrotask repository may correspond to online macrotask repository 552, residing on task server 550 separate from device 501; macrotask repository 552 may store a comprehensive array of macrotasks, where each macrotask is associated with one or more customizable task templates (¶[0044] - ¶[0045]: Figure 5); an intent of the user statement behind the signal may be analyzed, and a macrotask repository is searched for matching intent (¶[0057]: Figure 6: Step 610); here, determining whether a macrotask requested by a segment of speech corresponds to a task supported by a matching task in a repository is “correlating the verbal content with voice command data stored in memory”;
“wherein the voice command comprises a request from a user for instructions for completing the task” – user 110 issues to digital assistant device 220 a macrotask request 112 for assistance in planning a trip (¶[0030]: Figure 2); as part of macrotask execution, device 220 may further offer reminders to the user at different points in time prior to and/or during macrotask execution; at update 256, device 220 offers to remind the user to go over an item packing list for the trip two weeks before departure; at update 260, device 220 reminds the user to bring items based on local weather at the destination or recently purchased items; on the day of the trip at update 262, device offers to reserve a ride to the airport for the user and to perform online check-in for the flight (¶[0035] - ¶[0036]: Figure 3); here, reminders are “instructions for completing the task”;

“determining, using the processor, a state of the user from the audio signal by cognitively comparing aspects of the verbal content with aspects of profile data associated with the user” – task templates may be made customizable to a particular user by specifying qualifiers to any digital operation; a macrotask may be configured to recommend purchasing tickets to a dance show for a trip itinerary conditioned upon viewing dance performances being listed as one of a user’s hobbies; data on a user’s hobbies may be available from usage history and/or profile information stored on device 501 or any online/application services accessed by the user (“profile data associated with the user”) (¶[0049]: Figure 5); customization of a task template and/or microtasks may be performed according to user characteristics (¶[0059]: Figure 6: Step 630); broadly, “a state of the user” may simply be that the user has a hobby of viewing dance performances, and referring to profile information of the user to determine this hobby for a requested trip itinerary is “cognitively comparing aspects of the verbal content with aspects of profile data associated with the user”; that is, “cognitively comparing” is simply equivalent to comparing to hobbies stored in a user profile;
“retrieving, using the processing, task data associated with the task for preparing a response to the voice command” – a task template breaks down a macrotask into a plurality of microtasks that are individually implemented by digital assistant device; a task template may sequence the microtasks in a certain order (¶[0045]: Figure 5); each microtask specified by a task template may specify a sequence of digital operations executable on computer device 501 (¶[0048]: Figure 5); microtasks may include audio reminders at a certain time (“preparing a response to the voice command”) (¶[0053]: Figure 5); a task template is retrieved in response to an initiation signal; statement 112 may be provided to online macrotask repository 552, which may cause one or more task templates corresponding to the trip planning macrotask to be retrieved (“retrieving . . . task data associated with the task for preparing a response to the voice command”) (¶[0058]: Figure 6: Step 620); 
“creating, using the processor, a response schedule for the response based at least in part on the task data and the state of the user” – device 220 may offer reminders to a user at different points in time prior to and/or during macrotask execution; at update 256, device 220 offers to remind the user to go over an item packing list for the trip two weeks before departure; subsequently, at an appointed time, device 220 reminds the user to bring items based on, e.g., local weather at the destination; on the day of the trip at update 262, device 220 offers to reserve a ride to the airport for the user and to perform online check-in for the flight (¶[0035] - ¶[0036]: Figures 3 to 4); a task template may sequence the microtasks in a certain order, indicate scheduling and/or timing information (“creating . . . a response schedule for the response based at least in part on the task data and the state of the user”) for each microtask (¶[0045]: Figure 5); microtask scheduling is performed; a task template may specify when to schedule each microtask for execution (¶[0060]: Figure 6: Step 630).
Concerning independent claims 1, 12, and 18, Schlesinger et al. omits the limitations directed to “wherein the creating of the response schedule comprises generating a data table that associates steps of the task with respective time estimates for completing an associated step of the task, wherein at least one time estimate is based at least in part on previously-stored data indicating an amount of time previously used by the user to complete an associated step.”  Additionally, Schlesinger et al. does not expressly disclose “determining . . . a state of the user from the audio signal by cognitively comparing aspects of the verbal content with aspects of profile data associated with the user”.  That is, Schlesinger et al. does not expressly disclose “cognitively comparing”, but this limitation is simply equivalent to performing some analysis or comparison of the verbal content with user profile data.  
Concerning independent claims 1, 12, and 18, Allen et al. teaches cognitive reminder notifications for answers to questions, where a reminder notification data structure is generated having an associated scheduled reminder notification time for outputting a reminder notification of a result generated for a natural language query.  (Abstract)  If an input question is similar to other input questions provided by the same or other users, reminder notification scheduling temporal characteristics associated with similar questions may be utilized to determine a timeframe for scheduling the reminder notification for the current question.  (¶[0033])  Analyzing a user’s personal profile may determine the most appropriate reminder notification timeframe for that particular user.  (¶[0035])  Tasks may have been performed by the user in the past, and each subtask may have an associated temporal aspect to them based on the analyzed information about the user’s previous activity.  A cognitive reminder notification database stores information about the user.  (¶[0036] - ¶[0038])  Reminder timeframe determination logic 124 operates on a question, an answer, and information about the user and the user’s previous activity.  (¶[0084]: Figure 1)  User profile database 396 may be part of cognitive reminder notification system 390.  (¶[0110]: Figure 3)  A question could be ‘When should I plant my rose bushes?’ (¶[0121])  Reminder timeframe determination engine 392 may analyze a user’s personal profile data structure in database 396 to determine the most appropriate reminder notification timeframe for that particular user.  (¶[0129]: Figure 3)  Reminder timeframe determination engine 392 comprises logic to access information about the user’s previous activities with regard to similar tasks.  (¶[0133]: Figure 3)  Each task or sub-task may be evaluated based on the user’s prior history of activity to determine for each task/sub-task how much time it takes the user to complete the task/sub-task such that the cumulative amount of time is indicative of an amount of time to achieve the task associated with the answer (“wherein creating the response schedule comprises generating a data table that associates steps of the task with respective time estimates for completing an associated step of the task, wherein at least one time estimate is based at least in part on previously-stored data indicating an amount of time previously used by the user to complete an associated step”).  (¶[0135])  Each sub-task may have associated entries that specify a time/date when they were checked-off or indicated when they have been completed.  (¶[0155]: Figure 4C)  Specifically, Figure 4C illustrates a “table” of dates when sub-tasks were completed in the past for a to-do list of a birthday party to set reminder notifications.  Allen et al., then, teaches “cognitively comparing” aspects of a natural language query to a user’s personal profile and creating a response schedule based on “a data table that associates steps of the task with respective time estimates” based on “previously-stored data indicating an amount of time previously used by the user to complete an associated step.”  An objective is to take into account that different users may require different times from a future time point at which reminder/notifications should be provided to those users depending on their individual characteristics.  (¶[0021])  It would have been obvious to one having ordinary skill in the art to provide a data table that associates steps of a task with time estimates for completing a task based on previously-stored data indicating an amount of time previously used by the user to complete a step as taught by Allen et al. for macrotask execution by digital assistant devices of Schlesinger et al. for a purpose of taking into account that different users may require different times at which reminder notifications should be provided.  
Concerning claims 2 to 3, Schlesinger et al. discloses “wherein the creating of the response schedule includes identifying a first part of the response and a second part of the response” as illustrated in Figures 3 to 4, where “the first part of the response” is packing suggestions two weeks before the trip and “the second part of the response” is reserving a car on the day of the trip.  A reminder is based on a local weather at the destination (“establishing a condition for issuing the second part of the response”).  (¶[0035] - ¶[0036]: Figures 3 to 4)  A task template breaks down a macrotask into a plurality of microtasks in a certain order, indicating scheduling and/or timing information.  (¶[0045]: Figure 5)  Here, a task template for scheduling microtasks is “wherein the task data includes descriptions of first and steps for completing the task, and wherein the first part of the response is associated with the first step and the second part of the response is associated with the second step.”
Concerning claims 4 to 5 and 13, Allen et al. teaches breaking a task into one or more sub-tasks to be completed where each sub-task may have an associated temporal aspect based on analyzed information about the user’s previous activity (¶[0037]); reminder timeframe determination logic 124 operates on information about the user and the user’s previous activity (¶[0084]); each task or sub-task may be evaluated based on the user’s prior history of activity to determine for each task/sub-task how much time it takes the user to complete the task/sub-task such that the cumulative amount of time is indicative of an amount of time to achieve the task associated with the answer (“wherein the condition for issuing the second part of the response is based at least in part on a time estimate associated with the first step”) (¶[0135]); a user’s profile information is analyzed to obtain a user specific timeframe based on analysis of the user’s prior activities regarding similar tasks; if the user has performed the activity previously, then the user’s past calendar entries, to-do lists, and other data structures may be utilized to generate estimates of the time required to accomplish the corresponding task/sub-task (“wherein user profile information comprises the previously-stored data that indicates an amount of time previously used by the user to complete the associated step”) (¶[0137]).

Claims 6 to 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al. (U.S. Patent Publication 2018/0218293) in view of Allen et al. (U.S. Patent Publication 2016/0342900) as applied to claims 1 to 2, 12, and 18 above, and further in view of Zavesky et al. (U.S. Patent Publication 2020/0193264).
Schlesinger et al. omits limitations directed to monitoring sensor data for information indicative of the user’s performance of the task while the user is performing the task, and determining an amount of progress made by the user in performing the task, wherein determining the amount of progress made by the user includes determining whether the amount of progress made by the user satisfies a condition for issuing the second part of the response.  However, Zavesky et al. teaches synchronizing virtual agent behavior to user context and personality attributes.  (Abstract)  Techniques may be employed to compute a user state from a small collection of sensor information, e.g., voice, face, etc.  (¶[0016])  Interaction-related information of biometric or physical information of a user is analyzed to determine a status or progress of the interaction.  Virtual agent 102 may receive information, e.g., sensor data, from one or more sensors comprising health-related sensors, biometric sensors, environment-related sensors, audio sensors, and visual sensors, e.g., cameras.  (¶[0037] - ¶[0038]: Figure 1)  The virtual agent can analyze the voice of the user and determine the progress or lack of progress that is made with regard to the work or event at issue, and the speed of the interaction of the user.  (¶[0065])  A conversation manager component can manage the voice and emission of verbal words by a voice generator component to facilitate managing a conversation with a user based on a sentiment and personality attributes of the user and the context of the interaction with the  user.  (¶[0126])  Zavesky et al., then, teaches “monitoring . . . sensor data” of microphones and camera to determine “an amount of progress made by the user in performing the task”.  Then, a voice generator can modify a speed of a response based upon this progress or lack of progress of the user so that “the amount of progress made by the user satisfies the condition for issuing the second part of the response.”  An objective is to provide a virtual agent that can modulate its responses based on current user context and personality attributes of a user.  (Abstract)  It would have been obvious to one having ordinary skill in the art to monitor sensor data for information indicative of an amount of progress made by the user as a condition for issuing a response as taught by Zavesky et al. in macrotask execution of Schlesinger et al. for a purpose of modulating a response based on a current user context and personality attributes of a user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al. (U.S. Patent Publication 2018/0218293) in view of Allen et al. (U.S. Patent Publication 2016/0342900) as applied to claim 1 above, and further in view of Miller et al. (U.S. Patent Publication 2020/0310749).
Schlesinger et al. omits the limitations directed to monitoring sensor data for information indicative of the user’s performance of the task while the user is performing the task, performing a cognitive process using the sensor data that compares the sensor data with information associated with the task and provides an indication of a likelihood of an error by the user while performing the task, and generating a user notification regarding the error.  However, Miller et al. teaches a self-learning digital assistant that ascertains a response activity pattern during a monitoring mode of operation to perform a task associated with a user command.  (Abstract)  Upon initiating a monitoring mode of operation, computing devices associated with a user may employ one or more sensors to generate data relevant to a user’s activity (“monitoring . . . sensor data for information indicative of the user’s performance of the task while the user is performing the task”).  (¶[0005])  Upon determining that a user command is unknown, a digital assistant application may enter a failure state, during while the monitoring of user-related activity is performed.  (¶[0025])  User devices may employ one or more sensors to generate data that is relevant to a user’s response activity event during a monitoring mode of operation.  (¶[0027])  Where a similarity score does not satisfy a predetermined threshold, it may be determined that a command is not similar to a set of known commands, which may trigger a failure state (“performing . . . a cognitive process using the sensor data that compares the sensor data with information associated with the task and provides an indication of a likelihood of an error by the user while performing the task”).  (¶[0054]: Figure 2)  Figure 3A, then, illustrates that when a user command is unknown, smart speaker 315 outputs a response 371 of ‘I don’t understand’ (“generating . . .a user notification regarding the error”).  (¶[0018]: Figure 3A)  An objective is to enable a digital assistant to learn to respond to new or previously unknown commands to improve a user experience.  (¶[0007])  It would have been obvious to one having ordinary skill in the art to monitor sensor data for information indicative of a likelihood of an error by the user and generate a user notification of the error as taught by Miller et al. in macrotask execution of Schlesinger et al. for a purpose of enabling a digital assistant to learn to respond to new commands to improve a user experience.


Claims 9 to 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al. (U.S. Patent Publication 2018/0218293) in view of Allen et al. (U.S. Patent Publication 2016/0342900) as applied to claims 1, 12, and 18 above, and further in view of Puranik (U.S. Patent Publication 2018/0204570).
Concerning claims 9, 15, and 20, Schlesinger et al. omits the limitations directed to monitoring sensor data for information indicative of a possible state change of the user while the user is performing the task, performing a cognitive process that uses the information indicative of the possible state change of the user and profile data associated with the user to determine an update state of the user, and updating the response schedule based at least in part on the updated state of the user, thereby generating a revised response schedule.  However, Puranik teaches an adaptive infotainment system based on driver mood and/or behavior that includes a driver elevated cognitive load profile.  A computer converts driver characteristic data into a driver mood profile (“profile data associated with the user”), and can process these profiles to selectively adjust an amount of time needed to provide an audio response to the driver in situations where the system determines the presence of at least one of the elevated cognitive load and a driver mood.  (Abstract)  Here, a driver who is driving is performing a task (“while the user is performing the task”).  A computer determines a presence of at least one elevated cognitive load profile and a difference between the instant driver mood profile and a baseline driver mood profile (“performing . . . a cognitive process that uses the information indicative of the possible state change of the user and profile data associated with the user to determine the updated state of the user”).  (¶[0005])  Driver information sensors 330A-B include acoustic-based sensors 330A, e.g., a microphone or audio transducer, used to acquire voice samples from driver 1 to help determine the mood of driver 1 (“monitoring . . . sensor data for information indicative of a possible state change of the user while the user is performing the task”).  (¶[0021]: Figure 1)  Driver information sensors 330A-B are situated within passenger compartment 60 and include microphone 330A.  (¶[0028]: Figure 3)  Converter 150A samples voice command 2, and this stream may then be sent to one or more matching analyzers 150C that can detect tonality, amplitude, frequency, keyword or phrase matching in order to establish a more complete voice profile.  If it is determined from speech recognition engine 150 that the mood of the driver differs from a baseline value (“performing . . . a cognitive process that uses the information indicative of the possible state change of the user and profile data associated with the user to determine an updated state of the user”), speech recognition engine 150 may generate indicia that corresponds to this mood, where particular moods ranging from mild agitation to higher degrees of frustration up to overt signs of anger could be correlated to quantifiable levels of voice command timeout delays.  Likewise, indicia that driver 1 is happy could be converted by speech recognition engine 150 into quantifiable levels of voice command activity where no delay is needed.  (¶[0030] - ¶[0031]: Figures 4A to 4B)  If both the elevated cognitive load profile and the difference between the instant driver mood profile is detected, a system audio response may be paused or silenced at least long enough to permit the situation giving rise to the enhanced cognitive load to abate (“updating . . . the response schedule based at least in part on the updated state of the user, thereby generating a revised response schedule”).  (¶[0039])  Puranik, then, teaches a cognitive determination of a state of a user from a user’s speech, and adjusting “a response schedule” of an audio response to a driver.  An objective is to adapt to differing input from a driver that is deemed to be algorithmically commensurate with a perceived mood of the driver to adjust an audio response in order to improve driver interaction.  (¶[0016])  It would have been obvious to one having ordinary skill in the art to update a state of a driver by monitoring sensor data to determine a possible state change of the driver as taught by Puranik in macrotask execution of Schlesinger et al. for a purpose of adapting an audio response to improve a driver interaction.
Concerning claims 10 to 11, Puranik teaches that a computer determines a presence of at least one elevated cognitive load profile and a difference between the instant driver mood profile and a baseline driver mood profile (“generating . . . user profile data”).  (¶[0005])  In circumstances when the driver is sensed as being in a different mood or under an elevated cognitive load, the driver may find it annoying that the audio response given by the system is verbose.  If the audio response is prolix, this can add to the cognitive load during times when the driver least needs it.  Under these circumstances, the audio response may be shortened to include key action phrases rather than complete sentences (“wherein the updating of the response schedule including generating a terser response”).  If a driver mood profile indicates that a driver may find it annoying that an audio response is verbose, then an audio response is shortened (“generating . . . user profile data indicative of the user preferring the terser response of the revised response schedule”).  (¶[0038])  

Claims 16 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al. (U.S. Patent Publication 2018/0218293) in view of Allen et al. (U.S. Patent Publication 2016/0342900) as applied to claim 12 above, and further in view of Sanganabhatla et al. (U.S. Patent Publication 2020/0111487).
Schlesinger et al. does not expressly disclose the limitations of “wherein the stored program instructions are transferred over a network from a remote data processing system” or program instructions to “meter use of the computer usable code associated with the request” and “generate an invoice based on the metered use.”  Still, these limitations would be implicit in well-known cloud-based computer services.  Specifically, Sanganabhatla et al. teaches a voice capable application programming interface gateway that includes a number of modules to perform various functions including a billing module that handles bills for use of services.  (¶[0039])  Program code for a computer readable signal medium can be transmitted using any appropriate medium for execution including over wireless, wireline, and optical fiber cable.  An objective is to invoke services over an application programming interface gateway.  (Abstract)  It would have been obvious to one having ordinary skill in the art to provide a module for billing based on metered usage and program code that is transferred over a network as taught by Sanganabhatla et al. in macrotask execution of Schlesinger et al. for a purpose of invoking services over an application programming interface gateway.

Response to Arguments
Applicants’ arguments filed 29 July 2022 are moot in view of new grounds of rejection, as necessitated by amendment.
Applicants amend independent claims 1, 12, and 18 to set forth new limitations directed to “wherein the voice command comprises a request from a user for instructions for completing the task” and “wherein the creating of the response schedule comprises generating a data table that associates steps of the task with respective time estimates for completing an associated step of the task, wherein at least one time estimate is based at least in part on previously-stored data indicating an amount of time previously used by the user to complete an associated step.”  Then Applicants present arguments traversing the prior rejection of the independent claims as being obvious under 35 U.S.C. §103 over Schlesinger et al. (U.S. Patent Publication 2018/0218293) in view of Puranik (U.S. Patent Publication 2018/0204570).  Generally, Applicants’ argument is that Schlesinger et al. and Puranik do not disclose or teach the new limitations.  Additionally, Applicants consider what is taught by Adan et al. (U.S. Patent Publication 2018/0336449) as directed to these new limitations.
Applicants’ amendments overcome most of the objections to the claims and to the Specification.  However, Applicants’ amendment to the abstract is not provided on a separate sheet as required by 37 CFR 1.52(b).  See MPEP §608.01(b).  Generally, an amendment to an abstract should be presented on a separate sheet to facilitate proper indexing in databases of the USPTO, and to avoid potential problems at time of issuance.  
New grounds of rejection are necessitated by the amendment, and the independent claims are now rejected as being obvious under Schlesinger et al. (U.S. Patent Publication 2018/0218293) in view of Allen et al. (U.S. Patent Publication 2016/0342900).  Here, Allen et al. is maintained to teach the new limitations directed to a response schedule that is creating using a data table of steps and associated time estimates based on data as to an amount of time previously used by a user to complete a step.  Allen et al. teaches a schedule of reminder notifications for tasks and sub-tasks based on a prior history of how much time it takes a user to complete a task or sub-task.  See, e.g., ¶[0135] and ¶[0155]: Figure 4C of Allen et al.  Moreover, Schlesinger et al. can be broadly construed to disclose “wherein the voice command comprises a request from a user for instructions for completing the task” because a user request of ‘I’d like to go to Paris this summer’ is spoken by a user as illustrated in Figure 1, which is implicitly a ‘command’ to begin planning a trip and generating reminders for the trip.  Schlesinger et al. and Allen et al., then, are maintained to teach all of the limitations of the independent claims.  The rejection of some of the dependent claims continues to rely upon Zavesky et al. (U.S. Patent Publication 2020/0193264), Miller et al. (U.S. Patent Publication 2020/0310749), Puranik (U.S. Patent Publication 2018/0204570), and Sanganabhatla et al. (U.S. Patent Publication 2020/0111487).  The rejection no longer relies upon Adan et al.
These new grounds of rejection are necessitated by amendment.  Accordingly, this rejection is properly FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Davis illustrates a table for historical task data completion times in Figure 8B.
Saha et al. and Vukich disclose related prior art.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.   The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        August 12, 2022